Citation Nr: 0912630	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  03-34 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1940 to August 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim for service 
connection.

In June 2006, the Board remanded this claim for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of an in-service head injury.  Throughout the 
course of this appeal, as well as during service, the Veteran 
has stated that he was injured during a torpedo attack on his 
ship in 1942.  The residuals are said to include a left 
mastoidectomy, which was also claimed as a hole in his head.  
The Board notes that the Veteran underwent treatment for 
multiple ear infections during service.  Service treatment 
records indicate the Veteran complained of pain and drainage 
from his left ear in October 1944.  The treatment note states 
that in 1942, a short time after a torpedo struck the 
compartment next to the Veteran's, he started to have, with 
colds, a purulent discharge, and pain in his left ear.  
Physical examination revealed purulent discharge in the left 
ear canal and a small perforation in the posterior lower 
quadrant of the drum.  He was transferred to the U.S. Naval 
Hospital in Washington.  The Veteran continued to have 
chronic otitis media throughout service and was discharged to 
limited duty as a result of his chronic ear and skin 
infections in February 1945, and also discharged from the 
service in August 1945 due to his ear and skin infections.  
Records indicate the Veteran was afforded a VA examination in 
May 1958.  It was noted that the Veteran had a left cochlear 
lesion of mild degree.  Also, VA outpatient records indicate 
the Veteran underwent a tympanoplasty in 1988.

The Veteran contends that he also underwent surgery 
immediately following service at the VA Medical Center (VAMC) 
in Cincinnati.  In June 2002 and again in March 2005, the 
Veteran requested VA to obtain copies of VA medical records 
between 1945 and 1955.  There is no evidence in the record to 
suggest that the RO attempted to obtain these records.  In 
the Board's June 2006 Remand, the AMC was instructed to 
attempt to obtain these records.

The record indicates that the AMC requested records from VAMC 
in Cincinnati in June 2006, with the instructions that if the 
records had been retired they must be recalled and if the 
records were destroyed or unavailable, they were to notify 
the AMC in writing.  In September 2006, a rating decision was 
deferred because a response was needed from the VAMC in 
Cincinnati indicating that a search had been conducted, 
including archives, and that no records for the period of 
1945 to 1955 had been located.  A second request to the VAMC 
in Cincinnati was sent in February 2007, requesting the 
records and that the VAMC state specifically in their 
response, if no records were found, that a thorough search 
was conducted including archives and that no records for the 
period requested were found.  The request was apparently 
forwarded to VAMC in Gainesville, with a statement that 
records indicated the claims folder was located in that 
office.  A negative response was received from Gainesville, 
stating only that the system of records named by the AMC did 
not contain a record retrievable by the name or file number 
for the dates requested.  The rating decision was again 
deferred in March 2008 because the Veteran had not been 
advised that the AMC had received a negative reply.  The 
rating specialist instructed that the Veteran be notified 
that the request to VAMC Cincinnati was forwarded to VAMC 
Gainesville and that VAMC Gainesville replied negative.

There is no indication that the VAMC Cincinnati conducted a 
search of records, including the archives, as they stated 
that the claims folder was located in Gainesville and simply 
forwarded the records request to Gainesville.  Under 
38 C.F.R. § 3.159(c)(2), VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department, including records from VA medical facilities.  
Because no negative response has been received indicating the 
VAMC Cincinnati could not find any records, including in the 
archives, an additional request should be made to attempt to 
retrieve these records.

Furthermore, service treatment records indicate the Veteran 
suffered from chronic ear infections during service.  The 
Veteran has also submitted photographs demonstrating he has a 
scar behind his left ear, possibly indicating some type of 
surgery was performed.  The Veteran should be afforded a VA 
examination to determine if he suffers from any residuals of 
a head injury, including a left mastoidectomy.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain all relevant VA treatment 
records with regard to the Veteran's 
claim for service connection for 
residuals of a head injury, 
specifically records from the 
Cincinnati VAMC, from the Veteran's 
discharge in 1945 through at least 
1955.  Instruct the VAMC to complete a 
thorough search, including archives, 
and that if no records are located a 
negative response is necessary, from 
the VAMC Cincinnati, stating that all 
records, including archives, were 
searched.

2.  Afford the Veteran a VA examination 
for residuals of a head injury, including 
a left mastoidectomy.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether the Veteran has any residuals of 
the head injury that occurred in service.  

The examiner is also requested to offer 
comments and an opinion addressing 
whether the Veteran underwent a left 
mastoidectomy.  The examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent) 
that the Veteran's left mastoidectomy, or 
the typanoplasty in 1988, were necessary 
due to a reason that is in any way 
causally related to his active service, 
including the chronic ear infections 
caused by the perforated ear drum that 
occurred during service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

3.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



